Case: 18-10463   Date Filed: 08/21/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10463
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 7:17-cr-00284-LSC-TMP-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JACQUEZ KESHAWN NEAL,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (August 21, 2018)

Before MARCUS, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 18-10463      Date Filed: 08/21/2018   Page: 2 of 2


      Jacquez Keshawn Neal appeals his sentence of imprisonment for 60 months

after pleading guilty to being a felon in possession of a firearm, 18 U.S.C.

§ 922(g)(1). He contends his sentence above the advisory guidelines range is

substantively unreasonable because the district court improperly considered his

criminal history and his age. We affirm.

      We review the substantive reasonableness of a sentence under a deferential

standard for abuse of discretion. United States v. Foster, 878 F.3d 1297, 1304

(11th Cir. 2018).

      Neal’s sentence is substantively reasonable. The district court properly

weighed his serious criminal history and provided a compelling basis for its

upward variance, which was well below the statutory maximum sentence of 120

months of imprisonment. The district court considered the need to promote respect

for the law, protect the public, afford adequate deterrence, and provide needed

educational and vocational training. The district court also found that Neal’s youth

was not a mitigating factor in the light of his extensive criminal history. At age 19,

Neal already had a criminal history category of V with prior convictions for

disorderly conduct, obstruction of governmental operations, robbery in the third

degree, shooting into an occupied building, and receiving stolen property. The

district court did not abuse its discretion.

      AFFIRMED.


                                               2